Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roberto Colon on 08/23/2022.

3.	The Examiner’s amendment to claim 1 is of record below:

            (Currently Amended) A method for controlling an autonomous vehicle, comprising:
               determining whether an autonomous control mode of the autonomous vehicle is active;
               determining whether the autonomous vehicle is operating in steady state conditions, wherein the steady state conditions occur solely when the autonomous vehicle is driving straight and a speed of the autonomous vehicle is constant, the speed of the autonomous vehicle is constant when the speed of the vehicle solely varies ± 10 percent every five seconds, and the autonomous vehicle is driving straight when a commanded steer angle is zero;
determining a steering wheel angle bias in response to determining that the autonomous control mode of the autonomous vehicle is active and determining that the autonomous vehicle is operating in steady state conditions; [[and]]
               controlling, via a steering controller of the autonomous vehicle, an electronic power steering system of the autonomous vehicle using the steering wheel angle bias; and
wherein determining the steering wheel angle bias includes:
                              determining a steer command of the electronic power steering system of the autonomous vehicle;
                              measuring a steer angle of the autonomous vehicle to obtain a measured steer angle; 
                              wherein the steering wheel angle bias is determined as a function of the steer command and the measured steer angle; and
wherein the steering wheel angle bias is calculated by subtracting the measured steer angle from the steer command;
filtering the steering wheel angle bias using a moving average filter and a low frequency filter to obtain a filtered steering wheel bias after determining the steering wheel angle bias;
wherein the steering angle bias is determined every ten milliseconds;
wherein controlling, via a steering controller of the autonomous vehicle, the electronic power steering system of the autonomous vehicle using the steering wheel angle bias includes controlling the electronic power steering system using the filtered steering wheel bias; and
ending the method in response to determining that: (1) the autonomous vehicle is not driving straight and (2) the speed of the autonomous vehicle varies more than ± 10 percent every five seconds.

Allowable Subject Matter
4.	Claims 1-2, 4-5, 7-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Examiner has reconsidered the arguments presented by the Applicant, as well as the proposed Examiner’s Amendment as seen above, and has determined that, with the Examiner’s Amendment in place, all claim rejections previously presented are overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664